Citation Nr: 0120196	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-13 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected bronchitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service form February 1961 to 
January 1965, and from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veteran's Affairs (VA) which continued a 10 percent rating 
for the veteran's service connected bronchitis.  A notice of 
disagreement was received in April 1998, a statement of the 
case was issued in September 1998, and a substantive appeal 
was received in September 1998.  The veteran testified at a 
personal hearing at the RO in April 1999.


FINDING OF FACT

Pulmonary function tests show that the veteran's service-
connected bronchitis results in an FEV-1 of no less than 79 
percent of predicted, FEV-1/FVC of no less than 75 percent, 
and a DLCO of 78 percent of predicted; the veteran suffers 
some dyspnea and uses a bronchodilator intermittently.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.7 and Code 6600 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, recent pulmonary function tests 
(PFT), as well as VA outpatient records and prior examination 
reports.  The veteran also offered testimony at an RO hearing 
in April 1999.  He testified that he was seen by a Dr. B. 
about a year and a half before.  The record includes the 
results of pulmonary function tests conducted by Dr. B. in 
May 1997.  No additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
bronchitis.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and other communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected bronchitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bronchitis has been rated by 
the RO under the provisions of Diagnostic Code 6600.  Under 
this regulatory provision, disability is rated as follows:  
With an FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy; a 100 percent rating is warranted. 

For an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), a rating of 60 
percent is assigned.  Where there is an FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted, a 30 percent rating is 
warranted.  For an FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-
percent predicted, a 10 percent rating is warranted.

The RO noted that the veteran's service connected bronchitis 
was also diagnosed as asthma and the provisions of Diagnostic 
Code 6602 for asthma were also considered.  Under this Code, 
where there is an FEV-1 less than 40-percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, a 100 
percent rating is warranted.  Where there is an FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, a 
60 percent rating is warranted.  For an FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, a 30 percent 
rating is warranted.  An FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy 
warrants a 10 percent rating.  Further, in the absence of 
clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.  
38 C.F.R. § 4.97, Code 6602.

Service connection was granted for bronchitis and a 10 
percent disability rating was assigned by an October 1969 
rating decision.  At that time, rough bronchial breath sounds 
were heard in the lower right lung after coughing and 
following deep inspiration.

In May 1989, x-rays showed very minimal interstitial 
pulmonary fibrosis.  VA outpatient treatment records from 
1989 to 1998 showed treatment for asthma in late 1989 and 
early 1990.  Some allergies to pollens were identified.  

Pulmonary function tests conducted by R.J.B., M.D. in May 
1997 showed FEV-1 to be 79 percent of predicted.  The FEV-
1/FVC ratio was 83 percent.  A VA chest x-ray in July 1997 
was interpreted as showing no active pulmonary disease.  The 
cardiomediastinal silhouette was within normal limits.  

A VA examination was conducted in August 1997.  The veteran 
reported that he could no longer hike or tolerate high 
altitudes; he had an increased cough and wheezing.  The 
veteran complained of asthmatic attacks once week, which he 
treated with Atrovent or caffeine.  A July 1997 spirometry 
showed pre-bronchodilator FEV-1 value of 87 percent 
predicted.  FVC was 84 percent predicted, and the FEV-1/FVC 
ratio was 75.  Following administration of bronchodilators, 
FEV-1 was 91 percent of predicted, FVC was 87 percent of 
predicted, and the ratio was 75.

The veteran testified before a hearing officer at the RO in 
April 1999.  He stated that chemical fumes, such as from 
petroleum products, or cold weather effect his condition.  He 
experienced shortness of breath, which the veteran described 
as difficulty expelling air.  He testified that he used an 
inhaler at least once a day during the fall and winter, but 
only once a month in spring or summer.

A VA compensation examination was performed in March 2000.  
The veteran complained that his symptoms were exacerbated by 
cold weather, especially on exertion.  Bilateral forced 
expiratory wheezing was heard, but otherwise gas exchange was 
reasonable.  Reactive airway disease was diagnosed.  A PFT 
was administered.  The FEV-1 value was 99 percent of 
predicted, the FVC was 91 percent of predicted, and the ratio 
was 77.  No bronchodilators were given.  A corrected DLCO of 
75 percent of predicted was reported; the examiner described 
this as mildly reduced.

A PFT was administered in October 2000 by VA.  Before 
bronchodilators, FEV-1 was 83 percent of predicted, FVC was 
86 percent of predicted, and the ratio was 75.  After 
bronchodilator use, the FEV-1 and the FVC were 93 percent 
predicted, and the ratio was 78.

Based on the evidence, the Board is compelled to conclude 
that the clear preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent at this time.  
FEV-1/FVC ratios have ranged from 75 to 83 percent.  
Significantly, only one of the FEV-1 values fell within the 
range for a 10 percent rating.  The other six reported values 
do not even warrant a compensable rating.  The sole reported 
DLCO from March 2000 falls squarely within the criteria for a 
10 percent rating.  The Board notes that the PFTs were given 
in a variety of seasons, with little variation in result.  
The Board acknowledges the veteran's intermittent use of a 
bronchodilator, but such use is contemplated within a 10 
percent rating under Code 6602.  In sum, the Board concludes 
that the evidence is against entitlement to a disability 
rating in excess of the current 10 percent under applicable 
diagnostic criteria.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a more favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

